
	

114 S1885 IS: Veteran Housing Stability Act of 2015
U.S. Senate
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1885
		IN THE SENATE OF THE UNITED STATES
		
			July 29, 2015
			Mr. Blumenthal (for himself, Mr. Sanders, Mr. Brown, and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the provision of assistance and benefits to
			 veterans who are homeless, at risk of becoming homeless, or occupying
			 temporary housing, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Veteran Housing Stability Act of 2015.
		2.Expansion of
			 definition of homeless veteran for purposes of benefits under the laws
 administered by the Secretary of Veterans AffairsSection 2002(1) of title 38, United States Code, is amended by striking in section 103(a) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302(a)) and inserting in subsection (a) or (b) of section 103 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302).
		3.Program on provision of intensive case management interventions to homeless veterans who
			 receive the most health care from the Department of Veterans Affairs
			(a)Program required
 (1)In generalSubchapter VII of chapter 20 of title 38, United States Code, is amended by adding at the end the following new section:
					
						2067.Intensive case management interventions
 (a)Program requiredThe Secretary shall carry out a program under which the Secretary shall provide intensive case management interventions to covered veterans.
 (b)Covered veteransFor purposes of the program, a covered veteran is a veteran who is enrolled in— (1)the homeless registry of the Department; and
 (2)the system of annual patient enrollment established and operated by the Secretary under section 1705(a) of this title.
								(c)Location(1)
 The Secretary shall carry out the program at not fewer than six locations selected by the Secretary for purposes of the program as follows:
 (A)Not fewer than three locations in cities that have the largest populations of homeless veterans in the United States.
 (B)Not fewer than three locations in suburban or rural settings. (2)In selecting locations under paragraph (1), the Secretary shall only select locations in areas in which the Secretary determines that there is a high degree of interaction and coordination between the Department and community organizations that provide housing and social services for veterans, such as outreach, employment, and financial assistance for homeless veterans, veterans at risk of becoming homeless, and low-income veterans.
								(d)Provision of intensive case management interventions(1)
 In carrying out the program at each location selected under subsection (c), the Secretary shall provide intensive case management interventions to not fewer than 20 covered veterans at each such location who the Secretary determines are the covered veterans at such location who receive the most health care and related services furnished by the Department.
 (2)The intensive case management interventions provided to covered veterans under paragraph (1) shall include assistance with gaining and maintaining access to such housing and services, including benefits and services to which covered veterans may be entitled or eligible under the laws administered by the Secretary, as may be necessary to improve the stability of their housing and the appropriateness of the health care that they receive.
								.
 (2)Clerical amendmentThe table of sections at the beginning of chapter 20 of such title is amended by inserting after the item relating to section 2066 the following new item:
					2067. Intensive case management interventions..
 (b)CommencementNot later than September 1, 2016, the Secretary of Veterans Affairs shall commence carrying out the program required by section 2067(a) of such title, as added by subsection (a)(1).
			(c)Report
 (1)In generalNot later than December 1, 2018, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the program carried out under section 2067 of such title, as added by subsection (a)(1).
 (2)ContentsThe report submitted under paragraph (1) shall include assessments of the following: (A)The types and frequencies of intensive case management interventions provided under the program.
 (B)The housing status of each veteran who received an intensive case management intervention under the program.
 (C)The employment status of each veteran who received an intensive case management intervention under the program, including a comparison of the employment status of such veteran before and after receiving such intervention.
 (D)The use by veterans who received intensive case management interventions under the program of health care and related services furnished by the Department of Veterans Affairs and the costs incurred by the Department in furnishing such care and services, including a comparison of the use by such veterans of such care and services and the costs incurred from furnishing such care and services before and after receiving such interventions.
 (E)The number of veterans who received intensive case management interventions under the program, disaggregated by whether the intensive case management intervention was provided in a location described in subparagraph (A) or (B) of section 2067(c)(1) of such title, as added by subsection (a)(1).
 (F)The costs incurred by the Department in carrying out the program, disaggregated by provision of intensive case management interventions in locations described in subparagraphs (A) and (B) of such section.
 (G)An estimate of the costs the Department would have incurred for the provision of health care and associated services to covered veterans (as described in subsection (b) of section 2067 of such title, as added by subsection (a)(1)) but for the provision of intensive case management interventions under the program, disaggregated by provision of intensive case management interventions in locations described in subparagraphs (A) and (B) of subsection (c) of such section.
					4.Program to improve retention of housing by formerly homeless veterans and veterans at risk of
			 becoming homeless
			(a)Program required
 (1)In generalSubchapter II of chapter 20 of title 38, United States Code, is amended— (A)by redesignating section 2013 as section 2014; and
 (B)by inserting after section 2012 the following new section 2013:  2013.Program to improve retention of housing by formerly homeless veterans and veterans at risk of becoming homeless (a)Program requiredThe Secretary shall carry out a program under which the Secretary shall provide case management services to improve the retention of housing by veterans who were previously homeless and are transitioning to permanent housing and veterans who are at risk of becoming homeless.
								(b)Grants(1)
 The Secretary shall carry out the program through the award of grants. (2)(A) In awarding grants under paragraph (1), the Secretary shall give priority to organizations that demonstrate a capability to provide case management services as described in subsection (a), particularly organizations that are successfully providing or have successfully provided transitional housing services using amounts provided by the Secretary under sections 2012 and 2061 of this title.
 (B)In giving priority under subparagraph (A), the Secretary shall give extra priority to an organization described in such subparagraph that—
 (i)voluntarily stops receiving amounts provided by the Secretary under sections 2012 and 2061 of this title; and
 (ii)converts a facility that the organization used to provide transitional housing services into a facility that the organization uses to provide permanent housing that meets housing quality standards established under section 8(o)(8)(B) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(8)(B)).
 (C)In any case in which a facility, with respect to which a person received a grant for construction, rehabilitation, or acquisition under section 2011 of this title, is converted as described in subparagraph (B)(ii), such conversion shall be considered to have been carried out pursuant to the needs of the Department and such person shall not be considered in non-compliance with the terms of such grant by reason of such conversion.
										.
 (2)Clerical amendmentThe table of sections at the beginning of chapter 20 of such title is amended by striking the item relating to section 2013 and inserting the following new items:
					2013. Program to improve retention of housing by formerly homeless veterans and veterans at risk of
			 becoming homeless.2014. Authorization of appropriations..
 (b)RegulationsNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall prescribe regulations to carry out section 2013 of such title, as added by subsection (a)(1)(B).
			(c)Report
 (1)In generalNot later than June 1, 2019, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the program required by section 2013 of such title, as added by subsection (a)(1)(B).
 (2)ContentsThe report submitted under paragraph (1) shall include assessments of the following: (A)The percentage of veterans who received case management services under the program who were able to retain permanent housing by the end of the pilot program, disaggregated by each recipient of a grant under such section.
 (B)The percentage of veterans who received case management services under the program who were not in permanent housing at the end of the program, disaggregated by housing status and reason for failing to retain permanent housing under the program.
 (C)The use by veterans who received case management services under the program of housing assistance furnished by the Department of Veterans Affairs, including a comparison of the use of such assistance by such veterans before and after receiving such services.
 (D)An assessment of the employment status of veterans who received case management services under the program, including a comparison of the employment status of such veterans before and after receiving such services.
					5.Expansion of housing assistance program of Department of Veterans Affairs
 (a)In generalSection 2041 of title 38, United States Code, is amended— (1)in the section heading, by adding at the end the following: , veterans in temporary housing, and very low-income veteran families; and
 (2)in subsection (a)— (A)in paragraph (1), in the matter before subparagraph (A), by striking To assist homeless veterans and their families in acquiring shelter and inserting To assist homeless veterans and their families, veterans and their families who are at risk of becoming homeless, and very low-income veteran families (as defined in section 2044(f) of this title) in acquiring shelter, in acquiring and transitioning to permanent housing, and in maintaining occupancy in permanent housing;
 (B)in paragraph (2), by striking homeless veterans and inserting veterans and families described in paragraph (1); and (C)in paragraph (3)(B)—
 (i)in clause (i), by striking solely as a shelter primarily for homeless veterans and their families and inserting to provide permanent or transitional housing for veterans and families described in paragraph (1); (ii)in clause (iii), by striking and at the end;
 (iii)by redesignating clause (iv) as clause (v); (iv)by inserting after clause (iii) the following new clause (iv):
							
 (iv)ensure that veterans who receive housing at the property also receive referrals for the benefits and services to which they may be entitled or eligible under this title, and; and
 (v)in clause (v), as redesignated by clause (iii) of this subparagraph, by striking homeless veterans and inserting veterans and families described in paragraph (1). (b)Clerical amendmentThe table of sections at the beginning of chapter 20 of such title is amended by striking the item relating to section 2041 and inserting the following new item:
				2041. Housing assistance for homeless veterans, veterans in temporary housing, and very low-income
			 veteran families..
			6.Outreach relating to increasing the amount of housing available to veterans
 The Secretary of Veterans Affairs shall, in collaboration with the Secretary of Housing and Urban Development, public housing authorities, tribally designated housing entities, realtors, landlords, property management companies, developers, and such other persons as the Secretary considers appropriate, conduct outreach to realtors, landlords, property management companies, and developers to educate them about the housing needs of veterans and the benefits of having veterans as tenants.
		7.Establishment of National Center on Homelessness Among Veterans
 (a)In generalSubchapter VII of chapter 20 of title 38, United States Code, as amended by section 3(a)(1), is further amended by adding at the end the following new section:
				
					2068.National Center on Homelessness Among Veterans
 (a)In general(1)The Secretary shall establish and operate a center to carry out the functions described in subsection (b).
 (2)The center establish under paragraph (1) shall be known as the National Center on Homelessness Among Veterans. (3)To the degree practicable, the Secretary shall operate the center established under paragraph (1) independently of the other programs of the Department that address homelessness among veterans.
 (b)FunctionsThe functions described in this subsection are as follows: (1)To carry out and promote research into the causes and contributing factors to veteran homelessness.
 (2)To assess the effectiveness of programs of the Department to meet the needs of homeless veterans. (3)To identify and disseminate best practices with regard to housing stabilization, income support, employment assistance, community partnerships, and such other matters as the Secretary considers appropriate with respect to addressing veteran homelessness.
 (4)To integrate evidence-based and best practices, policies, and programs into programs of the Department for homeless veterans and veterans at risk of homelessness and to ensure that the staff of the Department and community partners can implement such practices, policies, and programs.
 (5)To serve as a resource center for, and promote and seek to coordinate the exchange of information regarding, all research and training activities carried out by the Department and by other Federal and non-Federal entities with respect to veteran homelessness..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 20 of such title, as amended by section 3(a)(2), is further amended by inserting after the item relating to section 2067 the following new item:
				2068. National Center on Homelessness Among Veterans..
 8.Administrative improvements to grant and per diem programs of Department of Veterans AffairsSection 2012 of title 38, United States Code, is amended— (1)in subsection (a)(1), in the matter before subparagraph (A), by inserting and except as otherwise provided in this section after such purpose; and
 (2)by adding at the end the following new subsection:  (e)Review and conditional renewal(1)Each year, the Secretary shall review each grant recipient and eligible entity that received a per diem payment under this section for a service furnished to a veteran during the one-year period preceding the review to evaluate the performance of the grant recipient or eligible entity during that period with respect to—
 (A)the success of the grant recipient or eligible entity in assisting veterans obtain, transition into, and retain permanent housing; and
 (B)increasing the income of veterans, whether by helping veterans obtain employment or by helping veterans obtain income-related benefits to which such veterans may be eligible or entitled.
 (2)For any grant recipient or eligible entity whose performance was evaluated for a year under paragraph (1), the Secretary may only provide per diem under this section to that grant recipient or eligible entity in the following year if the Secretary determines that such performance merits continued receipt of per diem under this section.
 (3)The Secretary shall establish uniform performance targets throughout the United States for all grant recipients and eligible entities that receive per diem payments under this section for purposes of evaluating the performance of each such grant recipient and eligible entity under this subsection..
			
